        Case
         Case8:98-cr-00520-PJM
              8:98-cr-00520-PJM Document
                                 Document644-2
                                          666 Filed
                                               Filed01/15/21
                                                     09/01/20 Page
                                                               Page11ofof11


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                 )
                                         )
                                         )
        v.                               )       CRIM NO. PJM 98-520
                                         )          (Capital Case)
                                         )
DUSTIN JOHN HIGGS                        )


                                       ORDER

      The Federal Death Penalty Act of 1994 provides that capital sentences for federal

defendants are to be implemented “in the manner prescribed by the law of the State in

which the sentence is imposed,” but if the law of that state “does not provide for

implementation of a sentence of death, the court shall designate another State, the law

of which does provide for the implementation of a sentence of death, and the sentence

shall be implemented in the latter State in the manner prescribed by such law.” 18

U.S.C. § 3596(a). Because the law of the State of Maryland does not provide for

implementation of a sentence of death, the Court orders, pursuant to 18 U.S.C.

§ 3596(a), that Dustin John Higgs’s sentence of death shall be implemented in the State

of Indiana in the manner prescribed by the law of that State.




                                             Peter J. Messitte
                                             United States District Judge

Dated: _______________________
        1/15/2021
